Case 16-30731-KLP   Doc 193    Filed 05/12/21 Entered 05/13/21 10:08:27   Desc Main
                              Document      Page 1 of 5
Case 16-30731-KLP   Doc 193    Filed 05/12/21 Entered 05/13/21 10:08:27   Desc Main
                              Document      Page 2 of 5
Case 16-30731-KLP   Doc 193    Filed 05/12/21 Entered 05/13/21 10:08:27   Desc Main
                              Document      Page 3 of 5
Case 16-30731-KLP   Doc 193    Filed 05/12/21 Entered 05/13/21 10:08:27   Desc Main
                              Document      Page 4 of 5
Case 16-30731-KLP   Doc 193    Filed 05/12/21 Entered 05/13/21 10:08:27   Desc Main
                              Document      Page 5 of 5
